Response to Amendment
	This action is responsive to amendment filed on 8/19/21.  Claims 1-20 are pending.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).


Double Patenting
Terminal Disclaimed linking U.S. Patent No. 9,514,197 has been submitted and is entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as best understood as being unpatentable over Feng et al (USPN. 2012/0047219) in view of Petrou et al (USPN. 2011/0038512).


	A data mining module, executable by a hardware processor, configured to mine non textual information captured by a hardware component on the user device, from text based social media content input on the user device (figs. 1 and 2, servers, items 110, 160 and 180, par. 15, social media includes image files, and par. 22, mining and social media, pars. 20, 25, parsing the social media to extract entities such as urls, locations person names… products, and others, wherein parsing and extracting includes image recognition when the social media is an “image file” equated to non textual information) and
	A non transitory computer readable medium containing instructions that when executed cause the hardware processor to (fig. 1):
	convert the non textual information to a machine analyzable format (fig. 7, item 730, parsing and extracting includes image recognition when the social media is an “image file”, is collected, stored in DB 164 and the media is analyzed by servers, pars. 17, 27-29, data extracted is categorized and indexed thus converted into computer analyzable format recognized by machine), 
compare the converted non textual information to a database of converted non textual information samples to identify information associated with an event at which the non-textual information was captured by the user device and to analyze and classify the converted non textual information (figs. 6 and 7, pars. 3 and 22, data mined and analyzed is stored in a database for easy searching/comparing, see events such as tracking/identifying messages describing network problems or particular hotel issues, in addition see pars. 17, 27-29 regarding more detailed classifying, DB164, categorize/classify of social media/images, the demographics and/or location is identified from the extracted and compared data, see par. 25),
send the classification to a server for storage in the database in a manner that ties the classification to the information associated with the event of the user device when the non-textual 
receive a search query corresponding to the event (Fig. 2, pars. 22 and 25, media data is parsed to extract data/information, and queries are performed against the extracted and analyzed data in the internal data Warehouse 280); and
transmit, in response to the search query, a search result selected based at least in part on the information associated with the event and the classification (pars. 22 and 25, analyzed data is categorized and summary results are generated in response to the submitted query), but Feng does not explicitly teach specific information about the location.  However, Petrou teaches specific information about locations such as identifying trademarks, logos and other location specifics i.e., Eiffel Tower (pars. 35 and 46, Eiffel Tower and logos, Petroau.  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to use Petroau searching filters in parallel with Feng (par. 35, parallel search systems including query by image search systems, Petroau).  One would have been motivated to use parallel search systems in Feng to analyze more information about the searched data (par. 35, collective searching, Petrou).
Feng in view of Petrou teach,
the search result comprising a listing including the information associated with the location (pars. 35 and 46, search results information about data searched i.e., image is Eiffel Tower and car is Porsche, Petrou).

Regarding claims 8 and 15, Feng discloses:

	Receiving text based social media content input on the user device (figs. 2 and 7, par. 15, social media includes "image files", pars. 20, 25, parsing the social media to extract entities such as urls, locations person names… products, and others, wherein parsing and extracting includes text files, Feng),
	Converting the non textual information to a machine analyzable format (fig. 7, item 730, parsing and extracting includes image recognition if the social media is an “image file”, pars. 17, 27-29, data extracted is categorized and indexed hence recognized by machine, Feng);
	Comparing the converted non textual information to a database of converted non textual information samples to identify information associated with an event at which the non-textual information was captured by the user device and to analyze and classify the converted non textual information ((figs. 6 and 7, pars. 3 and 22, data mined and analyzed is stored in a database for easy searching/comparing, see events such as tracking/identifying messages describing network problems or particular hotel issues, in addition see pars. 17, 27-29 regarding more detailed classifying, DB164, categorize/classify of social media/images, the demographics and/or location is identified from the extracted and compared data, see par. 25); and,
	Sending the classification to a server for storage in the database in a manner that ties the classification to the information associated with the event of the user device when the non-textual information was captured  (par. 17, server interfaces, see fig. 7 items 750-770, pars. 19, 20 and 29, social media is extracted, analyzed and categorized based on features of the media, sentiment, categories and demographics, see also fig. 1, items 160 and 164 and par. 25, analysis of entities, products, product features and locations, and database, Feng).

transmit, in response to the search query, a search result selected based at least in part on the information associated with the event and the classification (pars. 22 and 25, analyzed data is categorized and summary results are generated in response to the submitted query), but Feng does not explicitly teach specific information about the location.  However, Petrou teaches specific information about locations such as identifying trademarks, logos and other location specifics i.e., Eiffel Tower (pars. 35 and 46, Eiffel Tower and logos, Petroau.  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to use Petroau searching filters in parallel with Feng (par. 35, parallel search systems including query by image search systems, Petroau).  One would have been motivated to use parallel search systems in Feng to analyze more information about the searched data (par. 35, collective searching, Petrou).
Feng in view of Petrou teach,
the search result comprising a listing including the information associated with the location (pars. 35 and 46, search results information about data searched i.e., image is Eiffel Tower and car is Porsche, Petrou).

	Regarding claims 2, 9 and 16, Feng/Petrou teach the non-textual information is audio recorded by a microphone on the user device or an image captured by a camera on the user device (par. 15, audio recorded, Feng).



	Regarding claims 4, 11 and 18, Feng/Petrou teach the non-textual information is a video and audio recorded by a camera and microphone on the user device (par. 15, video recorded, Feng).

	Regarding claims 5, 12 and 19, Feng/Petrou teach the server stores the text based social media content in a database query entry corresponding to the event, wherein the classification is stored in a separate database entry (fig. 7 and pars. 18, 28-29, data stored on any database, Feng).


	Regarding claims 6 and 13, Feng/Petrou teaches all the subject matter of any intervening claims as rejected above, in addition Feng teaches the non-textual information is background noise and wherein analyzing and classifying includes categorizing the data and comparing data to a database of previously identified data stored in a database (fig. 7, items 730-780, pars. 15, audio files interpreted to background noise, par. 29, archiving social media/audio files to a type of database equated to a database of previously identified data, par. 34 and items 770-780, posting/comparing social media to compare to the database of previously identified data based on statistical model or patterns, Feng).
	Feng/Petrou do not explicitly teach comparing “waveform of the background noise”.  However, Examiner takes official action that analyzing social media comprising audio files includes analyzing waveforms of the audio files with other audio files in Feng system comprising the archived database of categorized audio files (see block 730 and 27-29, Feng).  Waveforms and patterns are compared and analyzed in processing audio files.  Hence, it would have been obvious to one of ordinary skill in the art 
	The comparing of waveforms comprising audio files associated with the event at which the background noise was captured by the user device is identified based at least in part on the comparing the waveform (pars. 15 and 29, audio files are interpreted to background noise, Feng)  

Claims 7 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as best understood as being unpatentable over Feng et al (USPN. 2012/0047219) in view of Petrou et al (USPN. 2011/0038512) further in view of Rothschild (USPN. 2012/0128240). 
	Regarding claims 7 and 14, Feng/Petrou teach all the subject matter of any intervening claims as rejected above, in addition Feng teaches comparing image files and classified images (figs. 2, 7 and par. 15 and 29, social media comprises images stored and archived, Feng).  Feng/Petrou do not explicitly teach worn t-shirts and comparing logos on t-shirts.  However, Rothschild teaches comparing logos of products to other logos of products (pars. 16 and 20, “analyzed image may be compared to a plurality of logo images stored in the memory… to determine matches, Rothschild).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to compare logos present on worn t-shirts with previously identified logos (pars. 16 and 20, Rothschild) by analyzing and classifying the logos/content (pars. 28-29, Feng).  One would have been motivated to compare the data to monitor and alert when suspicious indicators appear from social media (par. 34, Feng).
 
Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive in view of the New Ground rejection.  See remarks below.
Double patenting rejection is withdrawn in response to the filing of the TD.

Applicant alleges that the amendment comprising replacing “location” with “event” overcomes non prior art rejections.
Examiner agrees.

Applicant alleges that Feng does not teach “comparing the converted non-textual information to a database of converted non-textual information samples to identify information associated with an event at which the non-textual information was captured by the user device”.

Examiner disagrees.  The updated rejection reads,
“compare the converted non textual information to a database of converted non textual information samples to identify information associated with an event at which the non-textual information was captured by the user device and to analyze and classify the converted non textual information (figs. 1, 6 and 7, pars. 3 and 22, data mined and analyzed is stored in a database for easy searching/comparing, see events such as tracking/identifying messages describing network problems or particular hotel issues, in addition see pars. 17, 27-29 regarding more detailed classifying, DB164, categorize/classify of social media/images, the demographics and/or location is identified from the extracted and compared data, see par. 25)”.
Feng teaches in Figure 1 Social Media data warehouse DB 160 comprising converted and classified social media, the social media is used to classify new social media posted by users 120 (par. 2).  
In addition, Feng/Petrou teach all claim limitations as rejected above.Applicant alleges filtering of claim 3 is not taught by the prior art.
Examiner disagrees.  Filter associated with the classification is taught by Feng/Petrou in at least pars. 21 and 25 by allowing search criteria for keywords and topics, the combination clearly narrowing search results.

All allegations are believed moot.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 10, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153